Exhibit 10.2

 

TAX SHARING AND INDEMNIFICATION AGREEMENT

 

This Tax Sharing and Indemnification Agreement (this “Agreement”) is entered
into as of the Distribution Date by and between Pharmacopeia, Inc., a Delaware
corporation (“Pharmacopeia”), on behalf of itself and each Pharmacopeia
Affiliate, and Pharmacopeia Drug Discovery, Inc., a Delaware corporation
(“PDD”), and their respective successors.

 

RECITALS

 

WHEREAS, Pharmacopeia is the common parent of an affiliated group of
corporations within the meaning of Section 1504(a) of the Code, which currently
files consolidated income Tax Returns;

 

WHEREAS, PDD is a first-tier subsidiary of Pharmacopeia;

 

WHEREAS, PDD conducts the drug discovery business which integrates proprietary
small molecule combinatorial and medicinal chemistry, high-throughput screening,
in-vitro pharmacology, computational methods and informatics to discover and
optimize lead compounds, as more fully described in its Form 10 filed with the
Securities and Exchange Commission on December 22, 2003, and the amendment
thereto filed on February 17, 2004 (the “Drug Discovery Business”);

 

WHEREAS, Pharmacopeia holds certain assets used in the Drug Discovery Business;

 

WHEREAS, Pharmacopeia has agreed to transfer and assign, or cause to be
transferred and assigned, to PDD substantially all the remaining assets and
properties of the Drug Discovery Business not already held by PDD (the
“Contribution”);

 

WHEREAS, Pharmacopeia, its subsidiary Accelrys, Inc., and other Pharmacopeia
Affiliates are engaged in the development and commercialization of molecular
modeling and simulation software for the life sciences and materials research
markets, cheminformatics and decision support systems, and bioinformatics tools
including gene sequence analysis (the “Software Business”);

 

WHEREAS, the Board of Directors of Pharmacopeia has determined that it would be
advisable and in the best interests of Pharmacopeia and its shareholders for
Pharmacopeia to distribute on a pro-rata basis to the holders of record of
Pharmacopeia common stock, par value $0.0001 per share (the “Pharmacopeia Common
Stock”), without any consideration being paid by such holders, all of the
outstanding shares of PDD common stock, par value $0.01 per share (the “PDD
Common Stock”) owned directly by Pharmacopeia (the “Distribution”);

 

WHEREAS, Pharmacopeia and PDD intend that the Contribution and the Distribution
qualify as free of Federal Tax to Pharmacopeia and its stockholders under
Sections 355 and 368(a)(1)(D) of the Code;

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto are entering into this agreement: to ensure the
tax-free status of the Contribution and Distribution; to provide certain
indemnities; and to provide for various administrative matters relating to
Taxes, including (1) the preparation and filing of Tax Returns along with the
payment of Taxes shown as due and payable thereon, (2) the retention and
maintenance of relevant records necessary to prepare and file appropriate Tax
Returns, as well as the provision for appropriate access to those records by the
parties to this Agreement, (3) the conduct of audits, examinations, and
proceedings by appropriate governmental entities which could result in a
redetermination of Taxes, and (4) the cooperation of all parties with one
another in order to fulfil their duties and responsibilities under this
Agreement and under the Code and other applicable law; and

 

WHEREAS, the parties desire to set forth their respective responsibilities for
Taxes, including any Taxes that could be incurred in connection with the
Distribution.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, the parties agree as follows:

 


ARTICLE I
DEFINITIONS


 

Unless otherwise defined in this Agreement, capitalized terms shall have the
meanings ascribed thereto in the Distribution Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

 


1.1.          “ADJUSTMENT” MEANS ANY PROPOSED OR FINAL CHANGE IN THE TAXABLE
INCOME OR TAX LIABILITY OF A TAXPAYER.


 


1.2.          “AFFILIATE” MEANS, WHEN USED WITH RESPECT TO A SPECIFIED PERSON,
ANOTHER PERSON THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES,
CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH PERSON.


 


1.3.          “ASSOCIATES” HAS THE MEANING ASCRIBED TO SUCH TERM IN THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


 


1.4.          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.5.          “COMBINED STATE TAX” MEANS, WITH RESPECT TO EACH UNITED STATES
STATE OR LOCAL TAXING JURISDICTION, ANY INCOME, FRANCHISE OR SIMILAR TAX PAYABLE
TO SUCH STATE OR LOCAL TAXING JURISDICTION IN WHICH ANY PDD AFFILIATE FILES
RETURNS WITH A PHARMACOPEIA AFFILIATE, ON A CONSOLIDATED, COMBINED OR UNITARY
BASIS FOR PURPOSES OF SUCH TAX.


 


1.6.          “COMBINED STATE TAX RETURN” MEANS ANY RETURN WITH RESPECT TO ANY
COMBINED STATE TAXES THAT INCLUDES ANY PRE-DISTRIBUTION TAX PERIOD.


 

2

--------------------------------------------------------------------------------


 


1.7.          “DISTRIBUTION” HAS THE MEANING SET FORTH IN THE RECITALS.


 


1.8.          “DISTRIBUTION AGREEMENT” MEANS THE MASTER SEPARATION AND
DISTRIBUTION AGREEMENT BETWEEN PHARMACOPEIA, ACCELRYS INC. AND PDD DATED APRIL
30, 2004.


 


1.9.          “DISTRIBUTION DATE” HAS THE MEANING SET FORTH IN THE DISTRIBUTION
AGREEMENT.


 


1.10.        “FEDERAL TAX” MEANS ANY TAX IMPOSED UNDER THE CODE, INCLUDING ANY
INTEREST, PENALTY OR OTHER ADDITIONS TO TAX IMPOSED UNDER SUBTITLE F OF THE
CODE.


 


1.11.        “FEDERAL TAX RETURN” MEANS ANY RETURN WITH RESPECT TO ANY FEDERAL
TAXES THAT INCLUDES ANY PRE-DISTRIBUTION TAX PERIOD.


 


1.12.        “FINAL DETERMINATION” MEANS THE FINAL RESOLUTION OF ANY TAX
MATTER.  A FINAL DETERMINATION SHALL RESULT FROM THE FIRST TO OCCUR OF:


 


(A)           THE EXPIRATION OF 30 DAYS AFTER THE IRS’S ACCEPTANCE OF A WAIVER
OF RESTRICTIONS ON ASSESSMENT AND COLLECTION OF DEFICIENCY IN TAX AND ACCEPTANCE
OF OVERASSESSMENT ON FORM 870 OR 870-AD (OR ANY SUCCESSOR COMPARABLE FORM) (THE
“WAIVER”), EXCEPT AS TO RESERVED MATTERS SPECIFIED THEREIN, OR THE EXPIRATION OF
30 DAYS AFTER ACCEPTANCE BY ANY OTHER TAXING AUTHORITY OF A COMPARABLE AGREEMENT
OR FORM UNDER THE LAWS OF ANY OTHER JURISDICTION, INCLUDING STATE, LOCAL, AND
FOREIGN JURISDICTIONS; UNLESS, WITHIN SUCH PERIOD, THE TAXPAYER GIVES NOTICE TO
THE OTHER PARTY TO THIS AGREEMENT OF THE TAXPAYER’S INTENTION TO ATTEMPT TO
RECOVER ALL OR PART OF ANY AMOUNT PAID PURSUANT TO THE WAIVER BY THE FILING OF A
TIMELY CLAIM FOR REFUND;


 


(B)           A DECISION, JUDGMENT, DECREE, OR OTHER ORDER BY A COURT OF
COMPETENT JURISDICTION THAT IS NOT SUBJECT TO FURTHER JUDICIAL REVIEW (BY APPEAL
OR OTHERWISE) AND HAS BECOME FINAL;


 


(C)           THE EXECUTION OF A CLOSING AGREEMENT UNDER CODE SECTION 7121, OR
THE ACCEPTANCE BY THE IRS OF AN OFFER IN COMPROMISE UNDER CODE SECTION 7122, OR
COMPARABLE AGREEMENTS UNDER THE LAWS OF ANY OTHER JURISDICTION, INCLUDING STATE,
LOCAL, AND FOREIGN JURISDICTIONS; EXCEPT AS TO RESERVED MATTERS SPECIFIED
THEREIN;


 


(D)           THE EXPIRATION OF THE TIME FOR FILING A CLAIM FOR REFUND OR FOR
INSTITUTING SUIT IN RESPECT OF A CLAIM FOR REFUND THAT WAS DISALLOWED IN WHOLE
OR PART BY THE IRS OR ANY OTHER TAXING AUTHORITY;


 


(E)           THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS; OR


 


(F)            AN AGREEMENT BY THE PARTIES HERETO THAT A FINAL DETERMINATION HAS
BEEN MADE.


 


1.13.        “INDEMNIFIED LIABILITY” IS DEFINED AT SECTION 7.2.


 

3

--------------------------------------------------------------------------------


 


1.14.        “INDEMNIFIED PARTIES” IS DEFINED AT SECTION 7.2.


 


1.15.        “INDEMNIFYING PARTIES” IS DEFINED AT SECTION 7.2.


 


1.16.        “IRS” MEANS THE U.S. INTERNAL REVENUE SERVICE.


 


1.17.        “IRS INTEREST RATE” MEANS THE RATE OF INTEREST IMPOSED FROM TIME TO
TIME ON UNDERPAYMENTS OF INCOME TAX PURSUANT TO CODE SECTION 6621(A)(2).


 


1.18.        “OPINION DOCUMENTS” MEANS (I) THE SPIN-OFF OPINION, (II) THE
REPRESENTATION LETTERS ISSUED BY PHARMACOPEIA AND PDD TO DECHERT LLP IN
CONNECTION WITH THE SPIN-OFF OPINION AND (III) ALL OTHER DOCUMENTS PROVIDED BY
PHARMACOPEIA AND PDD TO DECHERT LLP AND ON WHICH DECHERT LLP RELIED IN ISSUING
THE SPIN-OFF OPINION


 


1.19.        “PDD AFFILIATE” MEANS PDD AND ANY AFFILIATE OF PDD AFTER THE
DISTRIBUTION DATE.


 


1.20.        “PDD CHANGE IN CONTROL TAX” MEANS ANY TAX IMPOSED BY REASON OF
SECTION 355(E) OF THE CODE OR ANY COMPARABLE PROVISION OF STATE OR LOCAL LAW AS
A RESULT OF ONE OR MORE PERSONS ACQUIRING, DIRECTLY OR INDIRECTLY, STOCK
REPRESENTING A 50% OR GREATER INTEREST IN PDD.


 


1.21.        “PDD SEPARATE RETURN” MEANS ANY STATE OR LOCAL TAX RETURN OF PDD,
OTHER THAN ANY COMBINED STATE TAX RETURN, THAT INCLUDES ANY PRE-DISTRIBUTION TAX
PERIOD.


 


1.22.        “PHARMACOPEIA AFFILIATE” MEANS PHARMACOPEIA AND ANY AFFILIATE OF
PHARMACOPEIA (OTHER THAN PDD) BEFORE, ON OR AFTER THE DISTRIBUTION DATE, AS
APPLICABLE.


 


1.23.        “PHARMACOPEIA CONSOLIDATED GROUP” MEANS THE GROUP OF COMPANIES
FILING A CONSOLIDATED FEDERAL TAX RETURN OR COMBINED STATE TAX RETURN, AS THE
CASE MAY BE, THAT INCLUDES PHARMACOPEIA.


 


1.24.        “PHARMACOPEIA CONSOLIDATED RETURN” MEANS ANY CONSOLIDATED FEDERAL
TAX RETURN OR COMBINED STATE TAX RETURN OF THE PHARMACOPEIA CONSOLIDATED GROUP
THAT INCLUDES ANY PRE-DISTRIBUTION TAX PERIOD.


 


1.25.        “PERSON” MEANS ANY NATURAL PERSON, CORPORATION, BUSINESS TRUST,
JOINT VENTURE, ASSOCIATION, COMPANY, PARTNERSHIP, OR GOVERNMENT, OR ANY AGENCY
OR POLITICAL SUBDIVISION THEREOF.


 


1.26.        “POST-DISTRIBUTION TAX PERIOD” MEANS (I) ANY TAX PERIOD ENDING
AFTER THE DISTRIBUTION DATE, AND (II) WITH RESPECT TO A TAX PERIOD THAT BEGINS
ON OR BEFORE THE DISTRIBUTION DATE AND ENDS AFTER THE DISTRIBUTION DATE, SUCH
PORTION OF THE TAX PERIOD THAT BEGINS ON THE DAY AFTER THE DISTRIBUTION DATE.


 


1.27.        “PRE-DISTRIBUTION TAX PERIOD” MEANS (I) ANY TAX PERIOD BEGINNING
AND ENDING BEFORE OR ON THE DISTRIBUTION DATE, AND (II) WITH RESPECT TO A TAX
PERIOD THAT BEGINS ON OR BEFORE AND ENDS AFTER THE DISTRIBUTION DATE, SUCH
PORTION OF THE TAX PERIOD THAT BEGINS BEFORE THE DISTRIBUTION DATE AND ENDS AT
THE CLOSE OF THE DISTRIBUTION DATE.


 

4

--------------------------------------------------------------------------------


 


1.28.        “PROCEEDING” IS DEFINED AT SECTION 8.2(A).


 


1.29.        “RETURN” MEANS ANY RETURN, DECLARATION, REPORT, CLAIM FOR REFUND,
OR INFORMATION OR RETURN OR STATEMENT RELATING TO TAXES, INCLUDING ANY SCHEDULE
OR ATTACHMENT THERETO, AND INCLUDING ANY AMENDMENT THEREOF.


 


1.30.        “SEPARATION TAX” MEANS ANY TAX (OTHER THAN ANY PDD CHANGE IN
CONTROL TAX) IMPOSED ON ANY PHARMACOPEIA AFFILIATE OR PDD AFFILIATE IN
CONNECTION WITH THE CONTRIBUTION AND DISTRIBUTION THAT WOULD NOT HAVE OCCURRED
HAD THE CONTRIBUTION AND DISTRIBUTION NOT OCCURRED.


 


1.31.        “SPIN-OFF OPINION” MEANS THE OPINION RECEIVED FROM DECHERT LLP TO
THE EFFECT THAT THE DISTRIBUTION WILL QUALIFY AS FREE OF FEDERAL TAX TO
PHARMACOPEIA AND ITS STOCKHOLDERS UNDER SECTIONS 355 AND 368(A)(1)(D) OF THE
CODE.


 


1.32.        “SPIN-OFF PERIOD” MEANS THE PERIOD COMMENCING ON THE DISTRIBUTION
DATE AND ENDING ON THE SEVENTH ANNIVERSARY OF THE CLOSE OF THE TAXABLE YEAR OF
PHARMACOPEIA IN WHICH THE DISTRIBUTION OCCURS.


 


1.33.        “SUBSIDIARY” MEANS WITH RESPECT TO PHARMACOPEIA OR PDD, ANY PERSON
OF WHICH PHARMACOPEIA OR PDD, RESPECTIVELY, CONTROLS OR OWNS, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE STOCK OR OTHER EQUITY INTEREST ENTITLED TO VOTE
ON THE ELECTION OF MEMBERS TO THE BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY.


 


1.34.        “TAX ASSET” MEANS ANY TAX ITEM THAT MAY HAVE THE EFFECT OF
PRODUCING A TAX BENEFIT.


 


1.35.        “TAX BENEFIT” MEANS A REDUCTION IN THE TAX LIABILITY OF A TAXPAYER
(WHETHER A PHARMACOPEIA AFFILIATE OR A PDD AFFILIATE) FOR ANY TAXABLE PERIOD. 
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, A TAX BENEFIT SHALL BE DEEMED TO
HAVE BEEN REALIZED OR RECEIVED FROM A TAX ITEM IN A TAXABLE PERIOD ONLY IF AND
TO THE EXTENT THAT THE TAX LIABILITY OF THE TAXPAYER FOR SUCH PERIOD, AFTER
TAKING INTO ACCOUNT THE EFFECT OF THE TAX ITEM ON THE TAX LIABILITY OF SUCH
TAXPAYER IN ALL PRIOR PERIODS, IS LESS THAN IT WOULD HAVE BEEN IF SUCH TAX
LIABILITY WERE DETERMINED WITHOUT REGARD TO SUCH TAX ITEM.


 


1.36.        “TAXES” MEANS ALL FEDERAL, STATE, LOCAL AND FOREIGN GROSS OR NET
INCOME, GROSS RECEIPTS, WITHHOLDING, PAYROLL, FRANCHISE, TRANSFER, SALES, USE,
VALUE ADDED, ESTIMATED OR OTHER TAXES OF ANY KIND WHATSOEVER OR SIMILAR CHARGES
AND ASSESSMENTS, INCLUDING ALL INTEREST, PENALTIES AND ADDITIONS IMPOSED WITH
RESPECT TO SUCH AMOUNTS WHICH ANY PHARMACOPEIA AFFILIATE OR ANY PDD AFFILIATE IS
REQUIRED TO PAY, COLLECT OR WITHHOLD, TOGETHER WITH ANY INTEREST AND ANY
PENALTIES, ADDITIONS OR ADDITIONAL AMOUNTS IMPOSED WITH RESPECT THERETO, AND
“TAX” MEANS ANY OF THE TAXES.


 


1.37.        “TAXING AUTHORITY” MEANS THE IRS OR ANY OTHER GOVERNMENTAL
AUTHORITY OR ANY SUBDIVISION, AGENCY, COMMISSION OR AUTHORITY THEREOF OR ANY
QUASI-GOVERNMENTAL OR PRIVATE BODY


 

5

--------------------------------------------------------------------------------


 


HAVING JURISDICTION PURSUANT TO APPLICABLE LAW OVER THE ASSESSMENT,
DETERMINATION, COLLECTION OR IMPOSITION OF ANY TAX.


 


1.38.        “TAX ITEM” MEANS ANY ITEM OF INCOME, GAIN, LOSS, DEDUCTION, CREDIT,
RECAPTURE OF CREDIT, OR ANY OTHER ITEM (INCLUDING BASIS) WHICH MAY HAVE THE
EFFECT OF INCREASING OR DECREASING TAXES PAID OR PAYABLE.


 


1.39.        “TAX LIABILITY” MEANS THE NET AMOUNT OF TAXES DUE AND PAID OR
PAYABLE FOR ANY TAXABLE PERIOD, DETERMINED AFTER APPLYING ALL TAX CREDITS AND
ALL APPLICABLE CARRYBACKS OR CARRYOVERS FOR NET OPERATING LOSSES, NET CAPITAL
LOSSES, UNUSED GENERAL BUSINESS TAX CREDITS, OR ANY OTHER TAX ITEMS ARISING FROM
A PRIOR OR SUBSEQUENT TAXABLE PERIOD, AND ALL OTHER RELEVANT ADJUSTMENTS.


 


1.40.        “TAX RETURNS” MEANS ALL REPORTS, ESTIMATES, DECLARATIONS OF
ESTIMATED TAX, INFORMATION STATEMENTS AND RETURNS RELATING TO, OR REQUIRED TO BE
FILED IN CONNECTION WITH ANY TAXES, INCLUDING INFORMATION RETURNS OR REPORTS
WITH RESPECT TO BACKUP WITHHOLDING AND OTHER PAYMENTS TO THIRD PARTIES.


 


1.41.        “UNQUALIFIED TAX OPINION” MEANS AN UNQUALIFIED “WILL” OPINION OF
TAX COUNSEL TO THE EFFECT THAT A TRANSACTION DOES NOT DISQUALIFY THE
DISTRIBUTION FROM QUALIFYING FOR TAX-FREE TREATMENT FOR PHARMACOPEIA OR ITS
SHAREHOLDERS UNDER CODE SECTION 355 (INCLUDING CODE SECTION 355(E))AND ANY OTHER
APPLICABLE SECTIONS OF THE CODE, ASSUMING THAT THE DISTRIBUTION WOULD HAVE
QUALIFIED FOR TAX TREATMENT IF SUCH TRANSACTION DID NOT OCCUR, WHICH OPINION IS
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PHARMACOPEIA.  AN UNQUALIFIED
TAX OPINION MAY RELY UPON, AND MAY ASSUME THE ACCURACY OF, ANY REPRESENTATIONS
GIVEN IN ANY OPINION DOCUMENT, AND ANY CUSTOMARY REPRESENTATIONS CONTAINED IN AN
OFFICER’S CERTIFICATE DELIVERED BY AN OFFICER OF PHARMACOPEIA OR PDD TO SUCH
COUNSEL.


 


ARTICLE II
PREPARATION AND FILING OF TAX RETURNS.


 


2.1.          DESIGNATION OF AGENT.  WITH REGARD TO EACH PHARMACOPEIA
CONSOLIDATED RETURN, EACH PDD AFFILIATE HEREBY IRREVOCABLY AUTHORIZES AND
DESIGNATES PHARMACOPEIA AS ITS AGENT, COORDINATOR, AND ADMINISTRATOR, FOR THE
PURPOSE OF TAKING ANY AND ALL ACTIONS (INCLUDING THE EXECUTION OF WAIVERS OF
APPLICABLE STATUTES OF LIMITATION) NECESSARY OR INCIDENTAL TO THE FILING OF ANY
SUCH TAX RETURN OR OTHER TAX PROCEEDINGS, AND FOR THE PURPOSE OF MAKING PAYMENTS
TO, OR COLLECTING REFUNDS FROM, ANY TAXING AUTHORITY, PROVIDED THAT PDD MAY
CONTINUE TO PARTICIPATE IN ANY SUCH TAX PROCEEDINGS AS PROVIDED HEREIN.


 


2.2.          PHARMACOPEIA CONSOLIDATED RETURNS.  PHARMACOPEIA WILL PREPARE ALL
PHARMACOPEIA CONSOLIDATED RETURNS.  PHARMACOPEIA SHALL HAVE THE EXCLUSIVE RIGHT
TO (A) FILE, PROSECUTE, COMPROMISE, OR SETTLE ANY CLAIM FOR REFUND, AND (B)
DETERMINE WHETHER ANY REFUNDS TO WHICH THE PHARMACOPEIA CONSOLIDATED GROUP MAY
BE ENTITLED SHALL BE RECEIVED BY WAY OF REFUND OR CREDIT AGAINST THE TAX
LIABILITY OF THE PHARMACOPEIA CONSOLIDATED GROUP.


 

6

--------------------------------------------------------------------------------


 


2.3.          TAXABLE PERIOD ENDS ON DISTRIBUTION DATE.  UNLESS PROHIBITED BY
APPLICABLE LAW, ANY TAXABLE PERIOD OF PDD THAT IS INCLUDED IN A PHARMACOPEIA
CONSOLIDATED RETURN THAT INCLUDES THE DISTRIBUTION DATE SHALL END ON THE
DISTRIBUTION DATE.


 


2.4.          ALLOCATION.  UNLESS PHARMACOPEIA AND PDD AGREE OTHERWISE, THE
TAXABLE YEAR OF PDD SHALL BE TREATED FOR ALL TAX PURPOSES AS ENDING ON THE
DISTRIBUTION DATE, AND NO ALTERNATIVE METHOD OF ALLOCATING TAX ITEMS OF PDD TO
THE PERIOD INCLUDING THE DISTRIBUTION SHALL BE USED.


 


2.5.          PDD SEPARATE RETURNS.  PDD SHALL BE SOLELY RESPONSIBLE FOR THE
PREPARATION AND FILING OF ALL PDD SEPARATE RETURNS.  PDD SHALL BE RESPONSIBLE
FOR PAYING TO THE APPLICABLE TAX AUTHORITIES ALL TAXES SHOWN AS DUE FROM ANY PDD
AFFILIATE ON THE PDD SEPARATE RETURNS.


 


2.6.          POST-DISTRIBUTION CONDUCT OF PDD.  ON OR AFTER THE DISTRIBUTION
DATE, PDD WILL NOT, NOR WILL IT PERMIT ANY PDD AFFILIATE TO, MAKE OR CHANGE ANY
ACCOUNTING METHOD, CHANGE ITS TAXABLE YEAR, AMEND ANY RETURN OR TAKE ANY TAX
POSITION ON ANY RETURN, TAKE ANY OTHER ACTION, OMIT TO TAKE ANY ACTION, OR ENTER
INTO ANY TRANSACTION THAT MAY REASONABLY BE EXPECTED TO RESULT IN OR DOES RESULT
IN ANY INCREASED TAX LIABILITY OR REDUCTION OF ANY TAX ASSET OF THE PHARMACOPEIA
CONSOLIDATED GROUP OR ANY PHARMACOPEIA AFFILIATE.


 


ARTICLE III
TAX SHARING


 


3.1.          TAXES GENERALLY.  EXCEPT AS PROVIDED IN SECTION 3.2 AND SECTION
3.3 OF THIS AGREEMENT, PHARMACOPEIA SHALL PAY OR CAUSE TO BE PAID AND SHALL
INDEMNIFY AND HOLD EACH PDD AFFILIATE HARMLESS AGAINST ALL TAX LIABILITIES THAT
ARISE UNDER EACH PHARMACOPEIA CONSOLIDATED RETURN.  PDD SHALL PAY OR CAUSE TO BE
PAID AND SHALL INDEMNIFY AND HOLD EACH PHARMACOPEIA AFFILIATE HARMLESS AGAINST
ALL TAX LIABILITIES THAT ARISE UNDER EACH PDD SEPARATE RETURN.


 


3.2.          ADJUSTMENTS.  IF ANY TAX RETURN IS EXAMINED BY A TAXING AUTHORITY
AND AN ADJUSTMENT RESULTS FROM SUCH EXAMINATION, LIABILITY FOR TAXES ARISING
FROM SUCH ADJUSTMENT SHALL BE BORNE BY THE RESPONSIBLE PARTY AS DETERMINED UNDER
SECTION 3.1, PROVIDED, HOWEVER, THAT IF THE ADJUSTMENT WHICH RESULTS IN
ADDITIONAL TAX LIABILITY TO ONE PARTY ALSO RESULTS IN A TAX BENEFIT TO THE OTHER
PARTY, THE PARTY RECEIVING SUCH TAX BENEFIT, TO THE EXTENT IT IS EQUAL TO OR
LESS THAN THE OTHER PARTY’S ADDITIONAL TAX LIABILITY, SHALL PAY SUCH TAX BENEFIT
TO THE OTHER PARTY WITHIN 30 DAYS AFTER SUCH TAX BENEFIT IS REALIZED.  PROMPTLY
AFTER RECEIVING NOTICE FROM THE PARTY HAVING THE ADJUSTMENT WHICH RESULTS IN
ADDITIONAL TAX LIABILITY, THE OTHER PARTY SHALL MAKE A CLAIM FOR ANY TAX BENEFIT
RESULTING FROM SUCH ADJUSTMENT, ON AN AMENDED TAX RETURN OR IN A FORMAL OR
INFORMAL CLAIM FILED WITH THE IRS, UNLESS THE AMOUNT OF SUCH TAX BENEFIT IS
IMMATERIAL OR UNLESS OTHERWISE AGREED BY THE PARTIES.  IF AN ADJUSTMENT COULD BE
GOVERNED BY BOTH THIS SECTION 3.2 AND ARTICLES VII OR VIII, THOSE ARTICLES WILL
TAKE PRECEDENCE OVER THIS SECTION 3.2.


 


3.3.          SEPARATION TAXES.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, PDD SHALL INDEMNIFY AND HOLD HARMLESS EACH PHARMACOPEIA AFFILIATE
AGAINST LIABILITY FOR (I) ANY PDD CHANGE IN CONTROL TAX AND (II) ANY SEPARATION
TAX FOR WHICH PDD OR ITS AFFILIATES HAS AN OBLIGATION TO INDEMNIFY PHARMACOPEIA
UNDER ANY OTHER PROVISION OF THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


PHARMACOPEIA SHALL INDEMNIFY AND HOLD HARMLESS EACH PDD AFFILIATE AGAINST
LIABILITY FOR ALL OTHER SEPARATION TAXES.

 


ARTICLE IV
COOPERATION AND EXCHANGE OF INFORMATION; AUDITS AND ADJUSTMENTS


 


4.1.          TAX RETURN INFORMATION.


 


(A)           PDD SHALL, AND SHALL CAUSE EACH APPROPRIATE PDD AFFILIATE TO,
PROVIDE PHARMACOPEIA WITH ALL INFORMATION AND OTHER ASSISTANCE REASONABLY
REQUESTED BY PHARMACOPEIA TO ENABLE THE PHARMACOPEIA AFFILIATES TO PREPARE AND
FILE PHARMACOPEIA CONSOLIDATED RETURNS REQUIRED TO BE FILED BY THEM PURSUANT TO
THIS AGREEMENT.


 


(B)           PHARMACOPEIA SHALL, AND SHALL CAUSE EACH APPROPRIATE PHARMACOPEIA
AFFILIATE TO, PROVIDE PDD WITH ALL INFORMATION AND OTHER ASSISTANCE REASONABLY
REQUESTED BY PDD TO ENABLE THE PDD AFFILIATES TO PREPARE AND FILE PDD SEPARATE
RETURNS REQUIRED TO BE FILED BY THEM PURSUANT TO THIS AGREEMENT.


 


4.2.          AUDITS AND ADJUSTMENTS.


 


(A)           WHENEVER A PHARMACOPEIA AFFILIATE OR PDD AFFILIATE RECEIVES IN
WRITING FROM THE IRS OR ANY OTHER TAXING AUTHORITY NOTICE OF AN ADJUSTMENT THAT
MAY GIVE RISE TO A PAYMENT FROM THE OTHER PARTY UNDER THIS AGREEMENT OR
OTHERWISE AFFECT THE OTHER PARTY’S TAXES, PHARMACOPEIA OR PDD, AS THE CASE MAY
BE, SHALL GIVE WRITTEN NOTICE OF THE ADJUSTMENT TO THE OTHER PARTY IN ACCORDANCE
WITH THE TERMS OF ARTICLE VIII.  THE AUDIT SHALL BE CONTROLLED AND SETTLED
PURSUANT TO THE TERMS OF THAT ARTICLE.


 


(B)           PDD AGREES REASONABLY TO COOPERATE WITH PHARMACOPEIA IN THE
NEGOTIATION, SETTLEMENT, OR LITIGATION OF ANY LIABILITY FOR TAXES OF ANY
PHARMACOPEIA AFFILIATE.


 


(C)           PHARMACOPEIA AGREES REASONABLY TO COOPERATE, AND TO CAUSE EACH
PHARMACOPEIA AFFILIATE TO COOPERATE, WITH PDD IN THE NEGOTIATION, SETTLEMENT, OR
LITIGATION OF ANY LIABILITY FOR TAXES OF ANY PDD AFFILIATE.


 


(D)           PHARMACOPEIA WILL REASONABLY PROMPTLY NOTIFY PDD IN WRITING OF ANY
ADJUSTMENT INVOLVING A CHANGE IN THE TAX BASIS OF ANY ASSET OF ANY PDD
AFFILIATE, SPECIFYING THE NATURE OF THE CHANGE SO THAT SUCH PDD AFFILIATE WILL
BE ABLE TO REFLECT THE REVISED BASIS OF ITS TAX BOOKS AND RECORDS FOR PERIODS
BEGINNING ON OR AFTER THE DISTRIBUTION DATE.


 


4.3.          PDD CARRYBACKS.  WHENEVER PERMITTED TO DO SO BY APPLICABLE LAW,
AND UNLESS AGREED OTHERWISE BY PHARMACOPEIA, PDD SHALL ELECT TO RELINQUISH ANY
CARRYBACK PERIOD WHICH WOULD INCLUDE ANY PRE-DISTRIBUTION TAX PERIOD.


 

For purposes of this Article IV, the term “party” shall refer to any
Pharmacopeia Affiliate and any PDD Affiliate, as the case may be.

 

8

--------------------------------------------------------------------------------


 


ARTICLE V
RETENTION OF RECORDS


 


5.1.          RETENTION OF RECORDS.  PHARMACOPEIA AND PDD AGREE TO RETAIN THE
APPROPRIATE RECORDS WHICH MAY AFFECT THE DETERMINATION OF THE LIABILITY FOR
TAXES OF ANY PDD AFFILIATE OR PHARMACOPEIA AFFILIATE, RESPECTIVELY, UNTIL SUCH
TIME AS THERE HAS BEEN A FINAL DETERMINATION WITH RESPECT TO SUCH LIABILITY FOR
TAXES.  A PARTY MAY SATISFY ITS OBLIGATIONS UNDER THE PRECEDING SENTENCE BY
ALLOWING THE OTHER PARTY TO DUPLICATE RECORDS AT SUCH SECOND PARTY’S REQUEST AND
EXPENSE.


 


5.2.          STATUTE OF LIMITATIONS.  PHARMACOPEIA AND PDD WILL NOTIFY EACH
OTHER IN WRITING OF ANY WAIVERS OR EXTENSIONS OF THE APPLICABLE STATUTE OF
LIMITATIONS THAT MAY AFFECT THE PERIOD FOR WHICH ANY MATERIALS, RECORDS, OR
DOCUMENTS MUST BE RETAINED.


 


ARTICLE VI
COVENANTS


 


6.1.          PHARMACOPEIA COVENANTS.  PHARMACOPEIA COVENANTS TO PDD THAT:


 


(A)           NO PHARMACOPEIA AFFILIATE WILL TAKE ANY ACTION OR FAIL TO TAKE ANY
ACTION, WHICH ACTION OR FAILURE TO ACT WOULD CAUSE THE CONTRIBUTION AND THE
DISTRIBUTION TO FAIL TO QUALIFY UNDER SECTIONS 351(A), 355(A), AND 368(A)(1)(D)
OF THE CODE OR ANY CORRESPONDING PROVISION OF STATE OR LOCAL LAW.  WITHOUT
LIMITING THE FOREGOING, PHARMACOPEIA COVENANTS TO PDD THAT:


 

(I)            DURING THE SIX-MONTH PERIOD FOLLOWING THE DISTRIBUTION DATE, NO
PHARMACOPEIA AFFILIATE WILL LIQUIDATE, MERGE, OR CONSOLIDATE WITH ANY PERSON OR
ENTER INTO ANY SUBSTANTIAL NEGOTIATIONS, AGREEMENTS, OR ARRANGEMENTS WITH
RESPECT TO ANY SUCH TRANSACTION.

 

(II)           DURING THE SIX-MONTH PERIOD FOLLOWING THE DISTRIBUTION DATE, NO
PHARMACOPEIA AFFILIATE WILL SELL, EXCHANGE, DISTRIBUTE, OR OTHERWISE DISPOSE OF
ASSETS TO ANY PERSON OR ENTER INTO ANY SUBSTANTIAL NEGOTIATIONS, AGREEMENTS, OR
ARRANGEMENTS WITH RESPECT TO ANY SUCH TRANSACTION, EXCEPT IN THE ORDINARY COURSE
OF BUSINESS.

 

(III)          FOLLOWING THE DISTRIBUTION, ACCELRYS AND ITS SUBSIDIARIES WILL,
FOR A MINIMUM OF TWO YEARS, CONTINUE THE ACTIVE CONDUCT OF THE SOFTWARE
BUSINESS.

 

(IV)          NO PHARMACOPEIA AFFILIATE WILL TAKE ANY ACTION INCONSISTENT WITH
THE INFORMATION AND REPRESENTATIONS IN THE OPINION DOCUMENTS.

 

(V)           NO PHARMACOPEIA AFFILIATE WILL REPURCHASE STOCK OF PHARMACOPEIA IN
A MANNER CONTRARY TO THE REQUIREMENTS OF REVENUE PROCEDURE 96-30 OR IN A MANNER
CONTRARY TO THE REPRESENTATIONS MADE IN THE OPINION DOCUMENTS.

 

(VI)          NO PHARMACOPEIA AFFILIATE WILL PERMIT ITS AGENTS TO TAKE ANY OF
THE ACTIONS DESCRIBED IN ITEMS (I) THROUGH (V) ABOVE ON ITS BEHALF.

 

9

--------------------------------------------------------------------------------


 


(B)           NO PHARMACOPEIA AFFILIATE WILL TAKE OR OMIT TO TAKE (OR PERMIT ITS
AGENTS TO TAKE OR OMIT TO TAKE) ANY ACTION THAT RESULTS IN ANY SEPARATION TAX
BEING IMPOSED ON ANY PDD AFFILIATE IN EXCESS OF THE AMOUNT THAT WOULD BE IMPOSED
ON SUCH PDD AFFILIATE, BASED UPON:


 

(I)            ANY SPECIFIC AGREEMENTS BETWEEN A PHARMACOPEIA AFFILIATE AND A
PDD AFFILIATE AS TO THE MANNER IN WHICH THE CONTRIBUTION AND DISTRIBUTION AND
ANY OTHER RELEVANT TRANSACTIONS ARE TO BE TREATED FOR TAX PURPOSES, AND

 

(II)           TO THE EXTENT NOT CONTRARY TO THE AGREEMENTS DESCRIBED IN
SECTION 6.1(B)(I), THE FORM OF THE CONTRIBUTION AND DISTRIBUTION AND ANY OTHER
RELEVANT TRANSACTIONS AS SET FORTH IN AGREEMENTS BETWEEN THE RELEVANT
PHARMACOPEIA AFFILIATES AND PDD AFFILIATES.

 


(C)           WITHIN THE TWO-YEAR PERIOD FOLLOWING THE DISTRIBUTION, NO
PHARMACOPEIA AFFILIATE WILL TAKE ANY ACTION (INCLUDING STOCK ISSUANCES, WHETHER
PURSUANT TO THE EXERCISE OF OPTIONS OR SIMILAR INTERESTS OR OTHERWISE, OPTION
GRANTS, CAPITAL CONTRIBUTIONS, OR REDEMPTIONS) OR OMIT TO TAKE ANY ACTION (OR
PERMIT ITS AGENTS TO TAKE OR OMIT TO TAKE ANY ACTION) WHICH IS REASONABLY LIKELY
TO, EITHER ALONE OR IN COMBINATION WITH ACTIONS OR OMISSIONS BY ANY PHARMACOPEIA
AFFILIATE OR ANY OTHER PARTY, RESULT IN THE IMPOSITION OF ANY SEPARATION TAX.


 


6.2.          PDD COVENANTS.  PDD COVENANTS TO PHARMACOPEIA THAT:


 


(A)           NO PDD AFFILIATE WILL TAKE ANY ACTION OR FAIL TO TAKE ANY ACTION,
WHICH ACTION OR FAILURE TO ACT WOULD CAUSE THE CONTRIBUTION AND THE DISTRIBUTION
TO FAIL TO QUALIFY UNDER SECTIONS 351(A), 355(A), AND 368(A)(1)(D) OF THE CODE
OR ANY CORRESPONDING PROVISION OF STATE OR LOCAL LAW.  WITHOUT LIMITING THE
FOREGOING, PDD COVENANTS TO PHARMACOPEIA THAT:


 

(I)            DURING THE SIX-MONTH PERIOD FOLLOWING THE DISTRIBUTION DATE, PDD
WILL NOT LIQUIDATE, MERGE, OR CONSOLIDATE WITH ANY PERSON, OR ENTER INTO ANY
SUBSTANTIAL NEGOTIATIONS, AGREEMENTS, OR ARRANGEMENTS WITH RESPECT TO ANY SUCH
TRANSACTION.

 

(II)           DURING THE SIX-MONTH PERIOD FOLLOWING THE DISTRIBUTION DATE, NO
PDD AFFILIATE WILL SELL, EXCHANGE, DISTRIBUTE, OR OTHERWISE DISPOSE OF ASSETS TO
ANY PERSON, OR ENTER INTO ANY SUBSTANTIAL NEGOTIATIONS, AGREEMENTS, OR
ARRANGEMENTS WITH RESPECT TO ANY SUCH TRANSACTION, EXCEPT IN THE ORDINARY COURSE
OF BUSINESS.

 

(III)          FOLLOWING THE DISTRIBUTION, PDD WILL, FOR A MINIMUM OF TWO YEARS,
CONTINUE THE ACTIVE CONDUCT OF THE DRUG DISCOVERY BUSINESS.

 

(IV)          NO PDD AFFILIATE WILL TAKE ANY ACTION INCONSISTENT WITH THE
INFORMATION AND REPRESENTATIONS IN THE OPINION DOCUMENTS.

 

(V)           NO PDD AFFILIATE WILL REPURCHASE STOCK OF PDD IN A MANNER CONTRARY
TO THE REQUIREMENTS OF REVENUE PROCEDURE 96-30 OR IN A MANNER CONTRARY TO THE
REPRESENTATIONS MADE IN THE OPINION DOCUMENTS.

 

10

--------------------------------------------------------------------------------


 

(VI)          NO PDD AFFILIATE WILL PERMIT ITS AGENTS TO TAKE ANY OF THE ACTIONS
DESCRIBED IN ITEMS (I) THROUGH (V) ABOVE ON ITS BEHALF.

 


(B)           NO PDD AFFILIATE WILL TAKE OR OMIT TO TAKE (OR PERMIT ITS AGENTS
TO TAKE OR OMIT TO TAKE) ANY ACTION THAT RESULTS IN ANY SEPARATION TAX BEING
IMPOSED ON ANY PHARMACOPEIA AFFILIATE IN EXCESS OF THE AMOUNT THAT WOULD BE
IMPOSED ON SUCH PHARMACOPEIA AFFILIATE, BASED UPON:


 

(I)            ANY SPECIFIC AGREEMENTS BETWEEN A PHARMACOPEIA AFFILIATE AND A
PDD AFFILIATE AS TO THE MANNER IN WHICH THE CONTRIBUTION AND DISTRIBUTION AND
ANY OTHER RELEVANT TRANSACTIONS ARE TO BE TREATED FOR TAX PURPOSES, AND

 

(II)           TO THE EXTENT NOT CONTRARY TO THE AGREEMENTS DESCRIBED IN
SECTION 6.1(B)(I), THE FORM OF THE CONTRIBUTION AND DISTRIBUTION AND ANY OTHER
RELEVANT TRANSACTIONS AS SET FORTH IN AGREEMENTS BETWEEN THE RELEVANT
PHARMACOPEIA AFFILIATES AND PDD AFFILIATES.

 


(C)           WITHIN THE TWO-YEAR PERIOD FOLLOWING THE DISTRIBUTION, NO PDD
AFFILIATE WILL TAKE ANY ACTION (INCLUDING STOCK ISSUANCES, WHETHER PURSUANT TO
THE EXERCISE OF OPTIONS OR SIMILAR INTERESTS OR OTHERWISE, OPTION GRANTS,
CAPITAL CONTRIBUTIONS, OR REDEMPTIONS) OR OMIT TO TAKE ANY ACTION (OR PERMIT ITS
AGENTS TO TAKE OR OMIT TO TAKE ANY ACTION) WHICH IS REASONABLY LIKELY TO, EITHER
ALONE OR IN COMBINATION WITH ACTIONS OR OMISSIONS BY ANY PDD AFFILIATE OR ANY
OTHER PARTY, RESULT IN THE IMPOSITION OF ANY SEPARATION TAX.


 


6.3.          EXCEPTIONS.  ANY PHARMACOPEIA AFFILIATE OR PDD AFFILIATE MAY TAKE
ACTIONS INCONSISTENT WITH THE COVENANTS CONTAINED IN SECTION 6.1, IF
PHARMACOPEIA OR PDD, AS THE CASE MAY BE OBTAINS AN UNQUALIFIED TAX OPINION, IT
BEING UNDERSTOOD THAT EACH PARTY HERETO AGREES TO COOPERATE WITH THE PARTY
SEEKING SUCH OPINION AND USE ITS REASONABLE BEST EFFORTS TO ASSIST THE PARTY
SEEKING SUCH OPINION IN ITS ATTEMPTING TO OBTAIN, AS EXPEDITIOUSLY AS POSSIBLE,
ANY OPINION DESCRIBED IN THIS SECTION 6.3.


 


ARTICLE VII
INDEMNITY OBLIGATIONS


 


7.1.          PDD INDEMNITY.  EACH PDD AFFILIATE (COLLECTIVELY, JOINTLY AND
SEVERALLY, THE “PDD INDEMNIFYING PARTIES”) WILL JOINTLY AND SEVERALLY INDEMNIFY
EACH PHARMACOPEIA AFFILIATE (EACH A “PHARMACOPEIA INDEMNIFIED PARTY”) AGAINST
AND HOLD THEM HARMLESS FROM:


 


(A)           ANY STATE AND LOCAL TAX OF ANY PDD AFFILIATE, EXCLUDING ANY
COMBINED STATE TAX AND EXCLUDING (FOR PURPOSES OF THIS SECTION 7.1(A)) ANY
SEPARATION TAX;


 


(B)           ANY SEPARATION TAXES RESULTING FROM A BREACH BY A PDD INDEMNIFYING
PARTY OF (I) ANY REPRESENTATION OR COVENANT IN AN OPINION DOCUMENT (AS SUCH
REPRESENTATION IS MODIFIED, QUALIFIED OR ELABORATED IN ANY SUBSEQUENT OPINION
DOCUMENT), (II) ANY REPRESENTATION,


 

11

--------------------------------------------------------------------------------


 


COVENANT OR OTHER AGREEMENT SET FORTH IN THIS AGREEMENT, OR (III) ANY AGREEMENTS
OR COVENANTS BETWEEN A PHARMACOPEIA AFFILIATE AND A PDD AFFILIATE PERTAINING TO
TAX MATTERS;


 


(C)           ANY PDD CHANGE IN CONTROL TAX;


 


(D)           ANY TAX LIABILITY ARISING FROM AN ADJUSTMENT FOR WHICH PDD IS
RESPONSIBLE UNDER SECTION 3.2;


 


(E)           ANY TAX IMPOSED ON A PHARMACOPEIA AFFILIATE AS A RESULT OF PDD’S
FAILURE TO COOPERATE WITH PHARMACOPEIA UNDER ARTICLE VIII; AND


 


(F)            ANY TAX INCREASE TO PHARMACOPEIA RESULTING FROM PDD’S ADOPTION OF
A POSITION INCONSISTENT WITH THE ALLOCATION SET OUT IN SECTION 2.4.


 


7.2.          PHARMACOPEIA INDEMNITY.  EACH PHARMACOPEIA AFFILIATE
(COLLECTIVELY, JOINTLY AND SEVERALLY, THE “PHARMACOPEIA INDEMNIFYING PARTIES”
AND, TOGETHER WITH PDD INDEMNIFYING PARTIES, THE “INDEMNIFYING PARTIES”) WILL
JOINTLY AND SEVERALLY INDEMNIFY EACH PDD AFFILIATE (EACH A “PDD INDEMNIFIED
PARTY” AND, TOGETHER WITH THE PHARMACOPEIA INDEMNIFIED PARTIES, THE “INDEMNIFIED
PARTIES”) AGAINST AND HOLD THEM HARMLESS FROM:


 


(A)           ANY PHARMACOPEIA CONSOLIDATED GROUP TAXES, EXCLUDING (FOR PURPOSES
OF THIS SECTION 7.2) ANY SEPARATION TAXES;


 


(B)           ANY SEPARATE STATE OR LOCAL TAX AND ANY FOREIGN TAX OF ANY
PHARMACOPEIA AFFILIATE;


 


(C)           ANY LIABILITY OR DAMAGE ARISING FROM THE BREACH BY ANY
PHARMACOPEIA AFFILIATE OF (I) ANY REPRESENTATION OR COVENANT IN AN OPINION
DOCUMENT (AS SUCH REPRESENTATION IS MODIFIED, QUALIFIED OR ELABORATED IN ANY
SUBSEQUENT OPINION DOCUMENT), (II) ANY REPRESENTATION, COVENANT OR OTHER
AGREEMENT SET FORTH IN THIS AGREEMENT, OR (III) ANY AGREEMENTS OR COVENANTS
BETWEEN A PHARMACOPEIA AFFILIATE AND A PDD AFFILIATE PERTAINING TO TAX MATTERS;


 


(D)           ANY SEPARATION TAXES (OTHER THAN SUCH TAXES FOR WHICH PDD IS
REQUIRED TO INDEMNIFY PHARMACOPEIA UNDER SECTION 7.1);


 


(E)           ANY TAX LIABILITY ARISING FROM AN ADJUSTMENT FOR WHICH
PHARMACOPEIA IS RESPONSIBLE UNDER SECTION 3.2; AND


 


(F)            ANY TAX IMPOSED ON A PDD AFFILIATE (OTHER THAN A SEPARATION TAX)
AS A RESULT OF PHARMACOPEIA’S FAILURE TO COOPERATE WITH PDD UNDER ARTICLE VIII
(EACH OF THE ITEMS DESCRIBED IN SECTION 7.1 OR 7.2, AN “INDEMNIFIED LIABILITY”).


 


7.3.          AMOUNT OF INDEMNITY.  THE AMOUNT OF TAX INCLUDED IN AN INDEMNIFIED
LIABILITY THAT IS INCURRED BY ANY INDEMNIFIED PARTY SHALL IN THE CASE OF A TAX
BASED OR DETERMINED WITH REFERENCE TO INCOME SHALL FOR ANY YEAR BE THE
DIFFERENCE BETWEEN (X) THE ACTUAL TAX INCURRED BY


 

12

--------------------------------------------------------------------------------


 


THE INDEMNIFIED PARTY FOR SUCH YEAR AND (Y) THE AMOUNT OF TAX THAT THE
INDEMNIFIED PARTY WOULD HAVE PAID IN SUCH YEAR ABSENT THE TAX ITEMS (OR
ADJUSTMENTS THERETO) IN THAT YEAR OR ANY PRIOR YEAR GIVING RISE TO THE
INDEMNIFIED LIABILITY.  FOR THE AVOIDANCE OF DOUBT, IF AN ADJUSTMENT TO ANY TAX
ITEM WOULD HAVE RESULTED IN ADDITIONAL TAX PAID BUT FOR THE AVAILABILITY OF NET
OPERATING LOSSES OR TAX CREDITS, THE INDEMNIFYING PARTY SHALL INDEMNIFY THE
INDEMNIFIED PARTY WHEN, AS, AND TO THE EXTENT THAT SUCH LOSS OR CREDIT
CARRYFORWARD WOULD OTHERWISE HAVE BEEN AVAILABLE TO REDUCE ANY TAX.  ALL AMOUNTS
PAYABLE UNDER THIS AGREEMENT SHALL BE TREATED AS ADJUSTMENTS TO THE AMOUNT OF
THE CONTRIBUTION, PROVIDED THAT IF ANY TAXING JURISDICTION DETERMINES THAT THE
AMOUNTS RECEIVED BY AN INDEMNIFIED PARTY NEVERTHELESS ARE TAXABLE, THEN THE
INDEMNIFYING PARTY SHALL MAKE ADDITIONAL PAYMENTS TO THE INDEMNIFIED PARTY SO
THAT THE INDEMNIFIED PARTY IS MADE WHOLE ON AN AFTER-TAX BASIS.  FOR THIS
PURPOSE, THE AMOUNT OF TAXES IMPOSED ON THE PAYMENTS SHALL BE DETERMINED BASED
ON THE TAXING JURISDICTION’S HIGHEST MARGINAL TAX RATE APPLICABLE TO TAXABLE
INCOME OF CORPORATIONS SUCH AS THE INDEMNIFIED PARTY ON INCOME OF THE CHARACTER
SUBJECT TO TAX AND INDEMNIFIED AGAINST UNDER THIS ARTICLE VII FOR THE TAXABLE
PERIOD IN WHICH THE DISTRIBUTION OCCURS (NET OF ANY FEDERAL TAX BENEFIT FROM
STATE AND LOCAL TAXES).


 


ARTICLE VIII
PROCEDURAL ASPECTS OF INDEMNITY


 


8.1.          GENERAL.


 


(A)           IF EITHER ANY INDEMNIFIED PARTY OR ANY INDEMNIFYING PARTY RECEIVES
ANY WRITTEN NOTICE OF DEFICIENCY, CLAIM OR ADJUSTMENT OR ANY OTHER WRITTEN
COMMUNICATION FROM ANY TAXING AUTHORITY THAT MAY RESULT IN AN INDEMNIFIED
LIABILITY, THE PARTY RECEIVING SUCH NOTICE OR COMMUNICATION SHALL PROMPTLY GIVE
WRITTEN NOTICE THEREOF TO THE OTHER PARTY, PROVIDED THAT ANY DELAY BY AN
INDEMNIFIED PARTY IN SO NOTIFYING AN INDEMNIFYING PARTY SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ANY LIABILITY HEREUNDER, EXCEPT TO THE EXTENT (I) SUCH
DELAY RESTRICTS THE ABILITY OF THE INDEMNIFYING PARTY TO CONTEST THE RESULTING
INDEMNIFIED LIABILITY ADMINISTRATIVELY OR IN THE COURTS IN ACCORDANCE WITH
SECTION 8.2 AND (II) THE INDEMNIFYING PARTY IS MATERIALLY AND ADVERSELY
PREJUDICED BY THE DELAY.


 


(B)           THE PARTIES HERETO UNDERTAKE AND AGREE THAT FROM AND AFTER SUCH
TIME AS THEY OBTAIN KNOWLEDGE THAT ANY REPRESENTATIVE OF A TAXING AUTHORITY HAS
BEGUN TO INVESTIGATE OR INQUIRE INTO THE DISTRIBUTION (WHETHER OR NOT SUCH
INVESTIGATION OR INQUIRY IS A FORMAL OR INFORMAL INVESTIGATION OR INQUIRY), THE
PARTY OBTAINING SUCH KNOWLEDGE SHALL (I) NOTIFY THE OTHER PARTY THEREOF,
PROVIDED THAT ANY DELAY BY AN INDEMNIFIED PARTY IN SO NOTIFYING AN INDEMNIFYING
PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY HEREUNDER
(EXCEPT TO THE EXTENT (A) SUCH DELAY RESTRICTS THE ABILITY OF THE INDEMNIFYING
PARTY TO CONTEST THE RESULTING INDEMNIFIED LIABILITY ADMINISTRATIVELY OR IN THE
COURTS IN ACCORDANCE WITH SECTION 8.2 AND (B) THE INDEMNIFYING PARTY IS
MATERIALLY AND ADVERSELY PREJUDICED BY SUCH DELAY), (II) CONSULT WITH THE OTHER
PARTY FROM TIME TO TIME AS TO THE CONDUCT OF SUCH INVESTIGATION OR INQUIRY,
(III) PROVIDE THE OTHER PARTY WITH COPIES OF ALL CORRESPONDENCE WITH SUCH TAXING
AUTHORITY OR ANY REPRESENTATIVE THEREOF PERTAINING TO SUCH INVESTIGATION OR
INQUIRY, AND (IV) ARRANGE FOR A REPRESENTATIVE OF THE OTHER PARTY TO BE PRESENT
AT ALL


 

13

--------------------------------------------------------------------------------


 


MEETINGS WITH SUCH TAXING AUTHORITY OR ANY REPRESENTATIVE THEREOF PERTAINING TO
SUCH INVESTIGATION OR INQUIRY.


 


8.2.          CONTESTS.


 


(A)           PROVIDED THAT (I) AN INDEMNIFYING PARTY SHALL FURNISH THE
INDEMNIFIED PARTY WITH EVIDENCE REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY
OF ITS ABILITY TO PAY THE FULL AMOUNT OF THE INDEMNIFIED LIABILITY AND (II) SUCH
INDEMNIFYING PARTY ACKNOWLEDGES IN WRITING THAT THE ASSERTED LIABILITY IS AN
INDEMNIFIED LIABILITY, SUCH INDEMNIFYING PARTY SHALL ASSUME AND DIRECT THE
DEFENSE OR SETTLEMENT OF ANY TAX EXAMINATION, ADMINISTRATIVE APPEAL, HEARING,
ARBITRATION, SUIT OR OTHER PROCEEDING (EACH A “PROCEEDING”) COMMENCED, FILED OR
OTHERWISE INITIATED OR CONVENED TO INVESTIGATE OR RESOLVE THE EXISTENCE AND
EXTENT OF SUCH LIABILITY.


 


(B)           IF THE INDEMNIFIED LIABILITY IS GROUPED WITH OTHER UNRELATED
ASSERTED LIABILITIES OR ISSUES IN THE PROCEEDING, THE PARTIES SHALL USE THEIR
RESPECTIVE BEST EFFORTS TO CAUSE THE INDEMNIFIED LIABILITY TO BE THE SUBJECT OF
A SEPARATE PROCEEDING.  IF SUCH SEVERANCE IS NOT POSSIBLE, THE INDEMNIFYING
PARTY SHALL ASSUME AND DIRECT AND BE RESPONSIBLE ONLY FOR THE MATTERS RELATING
TO THE INDEMNIFIED LIABILITY.  THE INDEMNIFIED PARTY MAY SETTLE, PARTIALLY
SETTLE, OR OTHERWISE RESOLVE ANY CONTROVERSY INVOLVING THE INDEMNIFIED PARTY’S
RETURN TO WHICH THE PARTICULAR ADJUSTMENT RELATES, SO LONG AS THE INDEMNIFIED
PARTY DOES NOT SETTLE, PARTIALLY SETTLE, OR OTHERWISE RESOLVE THE CONTROVERSY IN
A MANNER INCONSISTENT WITH THE INDEMNIFYING PARTY’S POSITION, WITHOUT PRIOR
WRITTEN CONSENT, WHICH MAY NOT BE UNREASONABLY WITHHELD, FROM THE INDEMNIFYING
PARTY.


 


(C)           NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME DURING A PROCEEDING
CONTROLLED BY AN INDEMNIFYING PARTY PURSUANT TO SECTION 8.2(A) SUCH INDEMNIFYING
PARTY FAILS TO PROVIDE EVIDENCE REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY
OF ITS ABILITY TO PAY THE FULL AMOUNT OF THE INDEMNIFIED LIABILITY OR THE
INDEMNIFIED PARTY REASONABLY DETERMINES, AFTER DUE INVESTIGATION, THAT SUCH
INDEMNIFYING PARTY COULD NOT PAY THE FULL AMOUNT OF THE INDEMNIFIED LIABILITY,
THEN THE INDEMNIFIED PARTY MAY ASSUME CONTROL OF THE PROCEEDINGS UPON 7 DAYS
WRITTEN NOTICE.


 


(D)           IN ADDITION TO AMOUNTS REFERRED TO IN SECTION 7.1 OR SECTION 7.2,
AN INDEMNIFYING PARTY SHALL PAY ALL OUT-OF-POCKET EXPENSES AND OTHER COSTS
RELATED TO THE INDEMNIFIED LIABILITY, INCLUDING BUT NOT LIMITED TO FEES FOR
ATTORNEYS, ACCOUNTANTS, EXPERT WITNESSES OR OTHER CONSULTANTS RETAINED BY SUCH
INDEMNIFYING PARTY AND/OR THE INDEMNIFIED PARTY.  TO THE EXTENT THAT ANY SUCH
EXPENSES AND OTHER COSTS HAVE BEEN OR ARE PAID BY AN INDEMNIFIED PARTY, THE
INDEMNIFYING PARTY SHALL PROMPTLY REIMBURSE THE INDEMNIFIED PARTY THEREFOR.


 


(E)           AN INDEMNIFYING PARTY SHALL NOT PAY (UNLESS OTHERWISE REQUIRED BY
A PROPER NOTICE OF LEVY AND AFTER PROMPT NOTIFICATION TO THE INDEMNIFIED PARTY
OF RECEIPT OF NOTICE AND DEMAND FOR PAYMENT), SETTLE, COMPROMISE OR CONCEDE ANY
PORTION OF THE INDEMNIFIED LIABILITY WITHOUT THE WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  AN
INDEMNIFYING PARTY SHALL, ON A TIMELY BASIS, KEEP THE INDEMNIFIED


 

14

--------------------------------------------------------------------------------


 


PARTY INFORMED OF ALL DEVELOPMENTS IN THE PROCEEDING AND PROVIDE THE INDEMNIFIED
PARTY WITH COPIES OF ALL PLEADINGS, BRIEFS, ORDERS, AND OTHER WRITTEN PAPERS.


 


(F)            ANY PROCEEDING WHICH IS NOT CONTROLLED OR WHICH IS NO LONGER
CONTROLLED BY AN INDEMNIFYING PARTY PURSUANT TO THIS SECTION 8.2 SHALL BE
CONTROLLED AND DIRECTED EXCLUSIVELY BY THE INDEMNIFIED PARTY, AND ANY RELATED
OUT-OF-POCKET EXPENSES AND OTHER COSTS INCURRED BY THE INDEMNIFIED PARTY,
INCLUDING BUT NOT LIMITED TO FEES FOR ATTORNEYS, ACCOUNTANTS, EXPERT WITNESS OR
OTHER CONSULTANTS, SHALL BE REIMBURSED BY SUCH INDEMNIFYING PARTY.  AN
INDEMNIFIED PARTY WILL NOT BE REQUIRED TO PURSUE THE CLAIM IN FEDERAL DISTRICT
COURT, THE COURT OF FEDERAL CLAIMS OR ANY STATE OR FOREIGN COURT IF AS A
PREREQUISITE TO SUCH COURT’S JURISDICTION, THE INDEMNIFIED PARTY IS REQUIRED TO
PAY THE ASSERTED LIABILITY UNLESS THE FUNDS NECESSARY TO INVOKE SUCH
JURISDICTION ARE PROVIDED BY SUCH INDEMNIFYING PARTY.


 


8.3.          TIME AND MANNER OF PAYMENT.  AN INDEMNIFYING PARTY SHALL PAY TO
THE INDEMNIFIED PARTY THE AMOUNT OF THE INDEMNIFIED LIABILITY AND ANY EXPENSES
OR OTHER COSTS INDEMNIFIED AGAINST (LESS ANY AMOUNT PAID DIRECTLY BY AN
INDEMNIFYING PARTY TO THE TAXING AUTHORITY) NO LESS THAN SEVEN (7) DAYS PRIOR TO
THE DATE PAYMENT OF THE INDEMNIFIED LIABILITY IS TO BE MADE TO THE TAXING
AUTHORITY.  SUCH PAYMENT SHALL BE PAID BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT DESIGNATED BY THE INDEMNIFIED PARTY BY WRITTEN NOTICE TO AN
INDEMNIFYING PARTY PRIOR TO THE DUE DATE OF SUCH PAYMENT.  IF AN INDEMNIFYING
PARTY DELAYS MAKING PAYMENT BEYOND THE DUE DATE HEREUNDER, SUCH PARTY SHALL PAY
INTEREST ON THE AMOUNT UNPAID AT THE IRS INTEREST RATE FOR EACH DAY AND THE
ACTUAL NUMBER OF DAYS FOR WHICH ANY AMOUNT DUE HEREUNDER IS UNPAID.


 


8.4.          REFUNDS.  IN CONNECTION WITH THIS AGREEMENT, IF AN INDEMNIFIED
PARTY RECEIVES A REFUND IN RESPECT OF AMOUNTS PAID BY AN INDEMNIFYING PARTY TO
ANY TAXING AUTHORITY ON ITS BEHALF, OR SHOULD ANY SUCH AMOUNTS THAT WOULD
OTHERWISE BE REFUNDABLE TO THE INDEMNIFYING PARTY BE APPLIED BY THE TAXING
AUTHORITY TO OBLIGATIONS OF THE INDEMNIFIED PARTY UNRELATED TO AN INDEMNIFIED
LIABILITY, THEN SUCH INDEMNIFIED PARTY SHALL, PROMPTLY FOLLOWING RECEIPT (OR
NOTIFICATION OF CREDIT), REMIT SUCH REFUND AND ANY RELATED INTEREST TO SUCH
INDEMNIFYING PARTY.


 


8.5.          COOPERATION.  THE PARTIES SHALL COOPERATE WITH ONE ANOTHER IN A
TIMELY MANNER IN ANY ADMINISTRATIVE OR JUDICIAL PROCEEDING INVOLVING ANY MATTER
THAT MAY RESULT IN AN INDEMNIFIED LIABILITY.


 


8.6.          AFFILIATES.  PHARMACOPEIA AGREES AND ACKNOWLEDGES THAT
PHARMACOPEIA SHALL BE RESPONSIBLE FOR THE PERFORMANCE OF THE OBLIGATIONS OF EACH
PHARMACOPEIA AFFILIATE UNDER THIS AGREEMENT.  PDD AGREES AND ACKNOWLEDGES THAT
PDD SHALL BE RESPONSIBLE FOR THE PERFORMANCE OF THE OBLIGATIONS OF EACH PDD
AFFILIATE UNDER THIS AGREEMENT.


 


8.7.          APPLICATION TO PRESENT AND FUTURE SUBSIDIARIES.  THIS AGREEMENT IS
BEING ENTERED INTO BY PHARMACOPEIA AND PDD ON BEHALF OF THEMSELVES AND EACH
PHARMACOPEIA AFFILIATE AND EACH PDD AFFILIATE, RESPECTIVELY.  THIS AGREEMENT
SHALL CONSTITUTE A DIRECT OBLIGATION OF EACH SUCH AFFILIATE AND SHALL BE DEEMED
TO HAVE BEEN READOPTED AND AFFIRMED ON BEHALF OF ANY


 

15

--------------------------------------------------------------------------------


 


CORPORATION OR OTHER ENTITY WHICH BECOMES A PHARMACOPEIA AFFILIATE OR A PDD
AFFILIATE IN THE FUTURE.


 


ARTICLE IX
DISPUTE RESOLUTION


 


9.1.          DISPUTES.


 


(A)           RESOLUTION OF ANY AND ALL DISPUTES ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT, STATUTE, OR OTHERWISE,
INCLUDING, BUT NOT LIMITED TO, DISPUTES IN CONNECTION WITH CLAIMS BY THIRD
PARTIES (COLLECTIVELY, “DISPUTES”) SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION 9.1; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL PRECLUDE
EITHER PARTY FROM SEEKING OR OBTAINING (I) INJUNCTIVE RELIEF OR (II) EQUITABLE
OR OTHER JUDICIAL RELIEF TO ENFORCE THE PROVISIONS HEREOF OR TO PRESERVE THE
STATUS QUO PENDING RESOLUTION OF DISPUTES HEREUNDER.


 


(B)           EITHER PARTY MAY GIVE THE OTHER PARTY WRITTEN NOTICE OF ANY
DISPUTE NOT RESOLVED IN THE NORMAL COURSE OF BUSINESS.  THE PARTIES SHALL
ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTE PROMPTLY BY NEGOTIATION BETWEEN
EXECUTIVES OF THE PARTIES WHO HAVE AUTHORITY TO SETTLE THE CONTROVERSY AND WHO
ARE AT A HIGHER LEVEL OF MANAGEMENT THAN THE PERSONS WITH DIRECT RESPONSIBILITY
FOR ADMINISTRATION OF THIS AGREEMENT.  WITHIN 30 DAYS AFTER DELIVERY OF THE
NOTICE, THE FOREGOING EXECUTIVES OF BOTH PARTIES SHALL MEET AT A MUTUALLY
ACCEPTABLE TIME AND PLACE, AND THEREAFTER AS OFTEN AS THEY REASONABLY DEEM
NECESSARY FOR A PERIOD NOT TO EXCEED 15 DAYS, TO ATTEMPT TO RESOLVE THE
DISPUTE.  ALL REASONABLE REQUESTS FOR INFORMATION MADE BY ONE PARTY TO THE OTHER
WILL BE HONORED.  IF THE PARTIES DO NOT RESOLVE THE DISPUTE WITHIN SUCH 45 DAY
PERIOD (THE “INITIAL MEDIATION PERIOD”), THE PARTIES SHALL ATTEMPT IN GOOD FAITH
TO RESOLVE THE DISPUTE BY NEGOTIATION BETWEEN (A) IN THE CASE OF PHARMACOPEIA,
THE CHIEF FINANCIAL OFFICER, AND (B) IN THE CASE OF PDD, THE CHIEF FINANCIAL
OFFICER (COLLECTIVELY, THE “DESIGNATED OFFICERS”).  SUCH OFFICERS SHALL MEET AT
A MUTUALLY ACCEPTABLE TIME AND PLACE (BUT IN ANY EVENT NO LATER THAN 15 DAYS
FOLLOWING THE EXPIRATION OF THE INITIAL MEDIATION PERIOD) AND THEREAFTER AS
OFTEN AS THEY REASONABLY DEEM NECESSARY FOR A PERIOD NOT TO EXCEED 15 DAYS, TO
ATTEMPT TO RESOLVE THE DISPUTE.


 


(C)           IF THE DISPUTE HAS NOT BEEN RESOLVED BY NEGOTIATION WITHIN 75 DAYS
OF THE FIRST PARTY’S NOTICE, OR IF THE PARTIES FAILED TO MEET WITHIN 30 DAYS OF
THE FIRST PARTY’S NOTICE, OR IF THE DESIGNATED OFFICERS FAILED TO MEET WITHIN 60
DAYS OF THE FIRST PARTY’S NOTICE, EITHER PARTY MAY COMMENCE ANY LITIGATION OR
OTHER PROCEDURE ALLOWED BY LAW.


 


ARTICLE X
GENERAL


 


10.1.        TERM OF THE AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF
THE DISTRIBUTION DATE, AND EXCEPT AS EXPRESSLY PROVIDED HEREIN, SHALL CONTINUE
IN FULL FORCE AND EFFECT INDEFINITELY.


 

16

--------------------------------------------------------------------------------


 


10.2.        ELECTIONS UNDER CODE SECTION 1552.  NOTHING IN THIS AGREEMENT IS
INTENDED TO CHANGE OR OTHERWISE AFFECT ANY ELECTION MADE BY OR ON BEHALF OF THE
PHARMACOPEIA CONSOLIDATED GROUP WITH RESPECT TO THE CALCULATION OF EARNINGS AND
PROFITS UNDER CODE SECTION 1552.


 


10.3.        INJUNCTIONS.  THE PARTIES ACKNOWLEDGE THAT IRREPARABLE DAMAGE WOULD
OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  THE
PARTIES HERETO SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT
BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE
TERMS AND PROVISIONS HEREOF IN ANY COURT HAVING JURISDICTION, SUCH REMEDY BEING
IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR IN
EQUITY.


 


10.4.        ASSIGNMENT.  NEITHER OF THE PARTIES MAY ASSIGN OR DELEGATE ANY OF
ITS RIGHTS OR DUTIES UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD.  THIS
AGREEMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


10.5.        FURTHER ASSURANCES.  SUBJECT TO THE PROVISIONS HEREOF, THE PARTIES
HERETO SHALL MAKE, EXECUTE, ACKNOWLEDGE AND DELIVER SUCH OTHER INSTRUMENTS AND
DOCUMENTS, AND TAKE ALL SUCH OTHER ACTIONS, AS MAY BE REASONABLY REQUIRED IN
ORDER TO EFFECTUATE THE PURPOSES OF THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  SUBJECT TO THE PROVISIONS HEREOF, EACH OF THE
PARTIES SHALL, IN CONNECTION WITH ENTERING INTO THIS AGREEMENT, PERFORMING ITS
OBLIGATIONS HEREUNDER AND TAKING ANY AND ALL ACTIONS RELATING HERETO, COMPLY
WITH ALL APPLICABLE LAWS, REGULATIONS, ORDERS, AND DECREES, AND PROMPTLY PROVIDE
THE OTHER PARTIES WITH ALL SUCH INFORMATION AS THEY MAY REASONABLY REQUEST IN
ORDER TO BE ABLE TO COMPLY WITH THE PROVISIONS OF THIS SENTENCE.


 


10.6.        WAIVERS.  NO FAILURE OR DELAY ON THE PART OF THE PARTIES IN
EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH RIGHT OR POWER, PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR
POWER.  NO MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT NOR CONSENT
TO ANY DEPARTURE BY THE PARTIES THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE IN WRITING, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE
ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.


 


10.7.        CHANGE OF LAW.  IF, DUE TO ANY CHANGE IN APPLICABLE LAW OR
REGULATIONS OR THEIR INTERPRETATION BY ANY COURT OF LAW OR OTHER GOVERNING BODY
HAVING JURISDICTION SUBSEQUENT TO THE DATE OF THIS AGREEMENT, PERFORMANCE OF ANY
PROVISION OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED THEREBY SHALL BECOME
IMPRACTICABLE OR IMPOSSIBLE, THE PARTIES HERETO SHALL USE THEIR BEST EFFORTS TO
FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE
SAME RESULT AS THAT CONTEMPLATED BY SUCH PROVISION.


 


10.8.        CONFIDENTIALITY.  SUBJECT TO ANY CONTRARY REQUIREMENT OF LAW AND
THE RIGHTS OF EACH PARTY TO ENFORCE ITS RIGHTS HEREUNDER IN ANY LEGAL ACTION,
EACH PARTY AGREES THAT IT SHALL KEEP STRICTLY CONFIDENTIAL, AND SHALL CAUSE ITS
EMPLOYEES AND AGENTS TO KEEP STRICTLY CONFIDENTIAL, ANY


 

17

--------------------------------------------------------------------------------


 


INFORMATION WHICH IT OR ANY OF ITS EMPLOYEES OR AGENTS MAY REQUIRE PURSUANT TO,
OR IN THE COURSE OF PERFORMING ITS OBLIGATIONS UNDER, ANY PROVISION OF THIS
AGREEMENT.


 


10.9.        HEADINGS.  DESCRIPTIVE HEADINGS ARE FOR CONVENIENCE ONLY AND SHALL
NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS
AGREEMENT.


 


10.10.      COUNTERPARTS.  FOR THE CONVENIENCE OF THE PARTIES, ANY NUMBER OF
COUNTERPARTS OF THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO, AND EACH
SUCH EXECUTED COUNTERPART SHALL BE, AND SHALL BE DEEMED TO BE, AN ORIGINAL
INSTRUMENT.


 


10.11.      NOTICES.  ALL NOTICES, REQUESTS, CLAIMS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE (AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN OR MADE UPON RECEIPT) BY DELIVERY BY HAND, BY REPUTABLE
OVERNIGHT COURIER SERVICE, BY FACSIMILE TRANSMISSION, OR BY REGISTERED OR
CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE
PARTIES AT THE ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE
SPECIFIED IN A NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 10.11) LISTED BELOW:


 

Pharmacopeia at:                  Pharmacopeia, Inc.

9685 Scranton Road

San Diego, CA

Attn:  Chief Financial Officer

Phone:  (858) 799-5000

Fax no.:  (858) 799-5100

 

PDD at:                                  Pharmacopeia Drug Discovery, Inc.

3000 East Park Boulevard

Cranbury, NJ  08512

Attn:  Chief Financial Officer

Phone:  (609) 452-3600

Fax no.:  (609) 452-3672

 

or to such other address as any party may, from time to time, designate in a
written notice delivered in a like manner.  Notice given by hand shall be deemed
delivered when received by the recipient.  Notice given by mail as set out above
shall be deemed delivered three (3) business days after the date the same is
mailed.  Notice given by reputable overnight courier shall be deemed delivered
on the next following business day after the same is sent.  Notice given by
facsimile transmission shall be deemed delivered on the day of transmission
provided telephone confirmation of receipt is obtained promptly after completion
of transmission.

 


10.12.      PRE-DISTRIBUTION EARNINGS AND PROFITS.  PHARMACOPEIA AND PDD AGREE
TO ALLOCATE PRE-DISTRIBUTION EARNINGS AND PROFITS IN ACCORDANCE WITH TREASURY
REGULATION SECTION 1.312-10.


 


10.13.      COSTS AND EXPENSES.  UNLESS SPECIFICALLY PROVIDED HEREIN, EACH PARTY
AGREES TO PAY ITS OWN COSTS AND EXPENSES RESULTING FROM THE FULFILLMENT OF ITS
RESPECTIVE OBLIGATIONS HEREUNDER.


 

18

--------------------------------------------------------------------------------


 


10.14.      CANCELLATION OF PRIOR TAX ALLOCATION OR TAX SHARING AGREEMENTS. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ON OR PRIOR TO THE EFFECTIVE
DATE, PHARMACOPEIA SHALL CAUSE TO BE CANCELED ALL AGREEMENTS (OTHER THAN THIS
AGREEMENT) PROVIDING FOR THE ALLOCATION OR SHARING OF TAXES TO WHICH ANY PDD
AFFILIATE WOULD OTHERWISE BE BOUND FOLLOWING THE DISTRIBUTION.


 


10.15.      INTEREST ON LATE PAYMENTS.  IF A PARTY DELAYS MAKING ANY PAYMENT
BEYOND THE DUE DATE HEREUNDER, SUCH PARTY SHALL PAY INTEREST ON THE AMOUNT
UNPAID AT THE IRS INTEREST RATE FOR EACH DAY AND THE ACTUAL NUMBER OF DAYS FOR
WHICH ANY AMOUNT DUE HEREUNDER IS UNPAID.


 


10.16.      GENERAL.  THIS AGREEMENT, INCLUDING THE ATTACHMENTS, SHALL
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERTAKINGS,
BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT (A) BY
AN INSTRUMENT IN WRITING SIGNED BY, OR ON BEHALF OF, THE PARTIES OR (B) BY A
WAIVER IN ACCORDANCE WITH SECTION 10.6.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE SOLELY TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PRESENT AND FUTURE SUBSIDIARIES, AND NOTHING HEREIN, EXPRESS OR IMPLIED, IS
INTENDED TO OR SHALL CONFER UPON ANY THIRD PARTIES ANY LEGAL OR EQUITABLE RIGHT,
BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 


10.17.      GOVERNING LAW AND SEVERABILITY.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
INCLUDING THE PROVISIONS OF SUCH LAWS RELATING TO CONFLICT OF LAWS.  IF ANY TERM
OR OTHER PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED BY ANY LAW OR PUBLIC POLICY, ALL OTHER TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE
ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT
AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION
THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS
AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN AN ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT
POSSIBLE.


 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers, each of whom is duly authorized, all as
of the Distribution Date.

 

 

PHARMACOPEIA, INC.

 

 

 

 

 

 

 

By:

/s/ John J. Hanlon

 

 

 

Name: John J. Hanlon

 

 

Title: Chief Financial Officer

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mollica, Ph.D.

 

 

 

Name: Joseph A. Mollica, Ph.D.

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------